Citation Nr: 0946976	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include L5-S1 disc herniation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder, including plantar calluses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 until 
August 1969.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The record indicates that the 
Veteran's claims have since been transferred to the RO in 
Huntington, West Virginia.  Prior to the Remand, this matter 
was before the BVA on appeal from an August 2004 rating 
decision.  

The June 2008 Remand directed the RO to provide the Veteran 
an opportunity to have a hearing before a Veterans Law Judge.  
In a September 2008 correspondence, the Veteran reported that 
he did not want a hearing.  The request for a hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(e).  

The Board also notes that the claim for a total disability 
rating based on individual unemployability (TDIU) was granted 
by an April 2009 rating decision.  This was a full grant of 
the claim on appeal.  As such, that claim is not currently 
before the Board.  

The issue of whether new and material evidence has been 
submitted for claims for service connection for a right knee 
disorder and a back disorder are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A final April 1998 rating decision denied claims to 
reopen the claims for service connection for a left knee 
disorder and a bilateral foot disorder.  

2.  The evidence associated with the claims file since the 
April 1998 final denial does not relate to any unestablished 
facts necessary to substantiate the claims for service 
connection for a left knee disorder or a bilateral foot 
disorder.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the April 1998 rating decision is 
not new and material; the claims for entitlement to service 
connection for a left knee disorder and a bilateral foot 
disorder are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
October 2008 included the criteria for reopening previously 
denied claims, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2008 that fully 
addressed all of the notice elements.  Although this letter 
was sent subsequent to the initial adjudication of the 
claims, any timing errors were cured by the subsequent 
adjudication of the claims by a November 2009 Supplemental 
Statement of the Case.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that service connection claims must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in October 2008, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Any timing error was cured 
by the subsequent readjudication of the claim by a November 
2009 Supplemental Statement of the Case.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  

In addition, he was afforded a VA medical examination in 
regards to his right knee claim in July 2004.  No VA 
examination is necessary in regards to his other claims as in 
the absence of new and material evidence submitted by the 
claimant; the duty to assist is not triggered.  See 38 U.S.C. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

The Veteran seeks to reopen previously denied claims for 
service connection for a left knee disorder and a bilateral 
foot disorder.  A review of the record indicates that he was 
previously denied service connection based on no new and 
material evidence for these disorders in an April 1998 rating 
decision.  The Veteran filed a Notice of Disagreement in 
regards to those claims in February 1999.  The RO 
subsequently provided a Statement of the Case to those claims 
in April 1999.  No Substantive Appeal was filed with this 
claims and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).   

The RO does not appear to have reopened the Veteran's claims.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the April 1998 rating 
decision consisted of service treatment records, including 
the ones previously submitted by the Veteran indicating 
complaints of and treatment for back, as well as left and 
right knee pain.  The Board notes that the Veteran has also 
submitted copies of these service treatment records more 
recently in conjunction with the current claims; but as has 
been stated, they had been previously considered by VA.  The 
August 1969 separation examination also indicated that the 
Veteran's did not have abnormal lower extremities.  The 
Veteran complained of knee problems in his Report of Medical 
History, but denied any foot problems.

A January 1971 VA examination found the Veteran to have 
calluses on the soles of his feet, cause undetermined, as 
well as calcification of tendonous insertion of the right 
patella.  No opinion was provided as to the left knee.  

Another VA examination was provided in January 1983.  At that 
time, the Veteran reported glass on the plantar surface of 
his feet.  The examiner found the Veteran's feet to have 
multiple plantar calluses, with possible glass retained 
foreign bodies.  No report of a left knee disorder was made 
at that time.

Subsequent VA medical records generally indicated that the 
Veteran received treatment over the years for knee pain and 
foot pain.  The Veteran would often report that he has had 
these pains since service.  For example, in an October 1983 
VA medical record, the Veteran reported that he had painful 
plantar calluses bilaterally, which he related to "stepping 
on glass" in Vietnam.  The examiner found him to have tyloma 
(or calluses), intractable plantar keratosis (IPK), which 
were medically induced.  

The left knee claim was originally denied service connection 
in a June 1986 rating decision, which found that that service 
treatment records were negative for a left knee disorder and 
subsequent medical records were also negative regarding that 
disorder.  The bilateral foot disorder claim was originally 
denied in a March 1983 rating decision found the Veteran had 
only been treated for a plantar war on the right foot in 
service and no residual disability of the feet was shown.  A 
subsequent January 1986 Board decision denied the Veteran's 
appeal with respect to this claim, reiterating that there was 
no nexus between the Veteran's claimed bilateral foot 
disability and service.  This Board decision was not appealed 
and it became final.  38 U.S.C.A. § 7104(a).

Most recently, the April 1998 rating decision found that the 
evidence was not new and material evidence adequate to reopen 
the claims for a left knee disorder or a bilateral foot 
disorder.  The rating decision generally found that the 
evidence, while showing that the Veteran sought treatment for 
the claimed disorders regarding the left knee and fee, it did 
not show a link between the claimed disorders and military 
service.  

The newly associated records include numerous medical records 
indicating complaints of and treatment for those claimed 
disorders, but no medical opinions as to etiology.  Indeed, 
an August 1983 VA medical record found the Veteran's feet 
lesions to be due to his mechanical gait.  

None of the medical records submitted subsequent to the prior 
final decision provided any medical nexus opinions relating 
the etiology of the Veteran's claimed disorders to service.  

In his current attempt to reopen the claims, the Veteran has 
also filed additional personal statements, claiming that he 
has had a left knee disorder and bilateral foot disorder that 
have resulted in pain since service.  

Although the evidence submitted since the April 1998 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed disorders to his active service.  The 
newly submitted medical evidence only demonstrates what was 
previously known, that the Veteran has received treatment for 
the claimed disorders.  Additionally, the new lay evidence 
attesting to the Veteran's claim of in-service injuries and 
pain since service is redundant of his earlier statements of 
his prior claims of developing a left knee disorder and 
bilateral foot disorder in service, as are his reports of 
pain since service.  

The evidence received since the April 1998 rating decision 
does not contain credible medical evidence indicting that the 
Veteran has a left knee disorder or bilateral foot disorder 
related to service.  Therefore, the additional evidence 
received is not "material" since it does not relate to an 
unestablished fact necessary to substantiate his service 
connection claims, specifically that he developed these 
claimed disorders in or that they are related to his service, 
and does not raise a reasonable possibility of substantiating 
the claim.  The Board further notes that although the Veteran 
has submitted a July 1999 VA medical opinion regarding the 
etiology of the Veteran's knee claim, from Dr. A.M.L.H., that 
opinion only finds that the Veteran has degenerative joint 
disease of the knee, which could probably cause a back 
condition because of abnormal gait when in pain.  Such an 
opinion does not support the Veteran's claim that he 
developed a left knee disorder due to service.  Accordingly, 
the Board finds that the claims for service connection for a 
left knee disorder and bilateral foot disorder may not be 
reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a left knee disorder is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a bilateral foot disorder is denied.


REMAND

The Veteran also contends that his right knee was initially 
injured in service and/or that it was aggravated by service 
and/or his reserve active duty, ACDUTRA, or inactive duty 
training.  He has also submitted evidence to argue that his 
claimed back disorder is due to his knee disorder.

In the case of the right knee claim, the April 1998 rating 
decision noted that there was no medical evidence to indicate 
that the Veteran aggravated his right knee condition on 
active duty.  

Service treatment records, including the Veteran's September 
1965 and August 1967 pre-induction examinations indicate that 
the Veteran was noted to have right and left knee disorders 
prior to service.  The service treatment records further 
indicate that the Veteran had knee injuries in service, 
including in March and April of 1968 and April 1969.  He was 
also noted to have a questionable lesion of the right knee in 
July 1968.

A VA examination was provided to the Veteran in July 2004 for 
the Veteran's right knee.  The July 2004 VA examiner found 
the Veteran's osteochondroma of the distal femoral epiphysis 
to not be a causative factor in his present condition.  No 
clear or otherwise adequate opinion was provided as to 
aggravation, though one was requested.  Indeed, the Board 
notes that in formulating his medical opinion, the VA 
examiner appeared to indicate that the Veteran's 
osteochondroma pre-existed his service.  However, the Board 
notes that the August 1967 pre-induction examination only 
indicates the Veteran has a "trick knee," with full range 
of motion and stability.  In the Report of Medical History, 
the examiner further noted that the Veteran's right knee 
occasionally "slips."  The x-ray of the knee indicating 
that he had a small osteochondroma was not made until July 
1968, after the Veteran's November 1967 entry into service.  
The record is thus not clear that the osteochondroma pre-
existed service; the examiner has not explained whether it 
would have in fact existed prior to the Veteran's service, 
would be encompassed by the right knee descriptions provided 
by the pre-induction examinations or could have developed due 
to an in-service knee injury, when taken in consideration of 
the other evidence of record regarding the right knee.

A complete and adequate opinion as to whether the Veteran had 
a pre-existing right knee disorder that was aggravated by 
service or reserve active duty, ACDUTRA, or inactive duty 
training, or in the alternative whether the Veteran has a 
right knee disorder that developed due to his service or 
reserve active duty, ACDUTRA, or inactive duty training 
should be obtained.

The Veteran has also submitted a letter from his VA 
physician, Dr. A.M.L.H., which states that he had 
degenerative joint disease of the knee, which can probably 
cause a back condition because of abnormal gait when in pain.  
The evidence thus indicates that the Veteran's current back 
claim is inextricably intertwined with whether the Veteran's 
right knee claim should be reopened and service connection 
granted.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
right knee disorder found to be 
present.  

The physician should address the 
following:

a. Whether the Veteran entered service 
and/or reserve active duty, ACDUTRA, or 
inactive duty training
with a right knee disorder.  The examiner 
should also discuss whether the Veteran's 
right knee small osteochondroma pre-
existed service.  If the examiner finds 
that a right knee disorder pre-existed 
service, the physician should identify 
the evidence leading to this conclusion.  
He/she should then state whether the 
right knee disorder underwent an increase 
in severity in service which was beyond 
the natural progression of the disorder.

b. If a right knee disorder did not exist 
upon his entrance in service, state 
whether it was at least as likely as not 
(that is, at least a 50-50 degree of 
probability) incurred during a period of 
active military service, or during any 
period in which the Veteran was on active 
duty, active duty for training, and 
inactive duty for training (the examiner 
should be provided with all of the 
Veteran's periods of active service and 
active duty training during his Army 
National Guard service, as well as the 
associated medical records for those 
periods).

c. If a right knee disorder is found to 
be related to the Veteran's service, 
the examiner should determine if it is 
at least as likely as not (that is, at 
least a 50-50 degree of probability) 
that the right knee disorder caused or 
aggravated his claimed back disorder.

d. The physician should give a complete 
rationale for all conclusions made.  The 
rationale should be based on examination 
findings, historical records, and medical 
principles.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


